Title: [Diary entry: 15 May 1788]
From: Washington, George
To: 

Thursday 15th. Thermometer at 58 in the Morning—60 at Noon and 58 at Night. Wind, tho’ not much of it at So. Et. in the Morning with a sprinkling of Rain. In the Afternoon it veered to the East, and then to No. Et. No Sun all day—mists & sometimes fine rain. Visited all the Plantations and the Brick yard—where a small kiln of Brk. were forming to Burn. At the Ferry—the plows having finished breaking up No. 7 for Buck Wheat had returned to the Corn field No. 2 and were listing

a few rows to Sow with Carrots, and plant with Cabbages between the Corn. The two ferry men were still planting Pumpkins. The Women were in the New grd. at the Mansn. House. At Frenchs—The Plows were yet listing but would finish to day—After which, one would list betwn. the Corn rows for Carrots and Cabbages and the others would go into No. 5 to break the grd. up for Pease. The other hands were planting Corn. Cross harrowing the Barley that was sown yesterday, and putting the remainder of the grd. in Flax. At Dogue run—Five Women were planting the remainder of the Corn grd. wch. on Acct. of the Wet had been left undone. 4 plows were breaking up No. 7. And one of the dble. Harrows was harrowing between the Corn rows, to prepare it the better for plowing. The other hands were in the New grd. at the Mansn. House. At Muddy hole—One harrow was preparing for, and putting in B. Wheat. The other hands were at the N. Grd. At this place the Irish Potatoes & Jerusalem Artichokes were coming up—As was the Flax (which had been sown before the last rains tho’ not noted at the time). One bushel. In the Neck. Forty rows of the Hills in the Barn Inclosure (South side next the fence were planted with the bunch homony beans 5 in a hill. These 40 rows would make about 12,000 hills. Directed the Cabbage plants to be set out betwn. the Corn rows—in No. equal to those of the Carrots. Hilling—plowing—Harrowing for (with two Harrows) & putting in B. Wheat as usual. At the Mansion House—in the Vineyard Inclosure, I planted 3 rows of the Seeds of the Scarcity root; the rows one yard a part, & the seeds 18 Inches asunder. In the first two rows, a single seed (being picked ones) only was planted; in the third row, two seeds (being more indifferent) were planted; next to these, below, the plants of this root in 11 Rows were transplanted, according to directions; and next to them, in an equal No. of rows that is 14 (the same distance a part) was sown the Red Hoorn Carrots—(had from Mr. Prager). Both these squares had Stable dung (from the long shed) at the rate of 11½ bushels to every square rod, or 16½ feet, put on them. The like will be done on the same qty. of grd. adjoining for Irish Potatoes, that a comparative view may be taken of the yield & value of these vegitables. The hills for Corn in the New Grd. (the part cleared this year would be compleated to day. Hills begun in the old ground tomorrow and planting be begun thro the whole.